Citation Nr: 0915193	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1946 to October 
1947.  The Veteran died in February 2005 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claims or has 
demonstrated actual knowledge of the evidence needed to 
substantiate her claims and has been notified of what 
evidence she should provide and what evidence VA would 
obtain; there is no indication that the appellant has 
evidence pertinent to her claims that she has not submitted 
to VA.

2.  The certificate of death indicates that the Veteran died 
in February 2005 due to asphyxiation secondary to foreign 
body aspiration; other significant condition contributing to 
death but not resulting in the underlying cause was listed as 
Alzheimer's dementia.

3.  During the Veteran's lifetime, service connection was in 
effect for tuberculosis, far advanced with status-post left 
thoracolplasty.

4.  The preponderance of the evidence is against a finding 
that the Veteran's fatal asphyxiation was causally linked in 
any way to his service-connected tuberculosis, which had been 
quiescent for many years, or his service-connected status-
post left thoracolplasty; the only competent opinion 
addressing the claimed nexus weighs against the claim.  

5.  There is no medical complexity or controversy requiring 
an opinion from an independent medical expert (IME) for 
resolution of the claim for service connection for the cause 
of the Veteran's death.

6.  The Veteran's only service-connected disability, 
tuberculosis with left thoracolplasty, was rated as 100 
percent disabling from July 1948 to October 21, 1953, and as 
80 percent disabling thereafter; entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was not granted during the Veteran's lifetime.

7.  The veteran was not in receipt of compensation at the 100 
percent rate for 10 or more years prior to his death or 
continuously since his release from active duty and for a 
period of not less than 5 years immediately preceding death; 
nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established or even pled here.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2008).

2.  An IME opinion is not warranted in this case to 
adjudicate the appeal for service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 7109(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.328(a), 20.901(d) (2008).

3.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for  Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a March 2005 VCAA 
letter.  The appellant has been informed about the 
information and evidence not of record that is necessary to 
substantiate her claim for service connection for the cause 
of death; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  This letter did not specifically inform 
the appellant that service connection was in effect for 
tuberculosis, pursuant to Hupp.  In statements, to include 
that on the March 2006 VA Form 9, the appellant, however, 
indicated actual knowledge that the Veteran was service 
connected for tuberculosis since the 1940s.  Based on this 
demonstration of actual knowledge, the Boar finds that the 
presumed error is rebutted.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007). 

With respect to the Dingess requirements, while the VCAA 
letter of record failed to provide such notice, this failure 
is harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
appellant's claims.  Thus, any question as to the appropriate 
effective date to be assigned is moot.  The Board also notes 
that the question of the appropriate disability rating is not 
applicable in a claim for service connection for the cause of 
death.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the appellant was provided Dingess notice 
as part of a supplemental statement of the case, this was not 
sufficient for notification purposes.

The Board is cognizant that the March 2005 notification 
letter did not provide the appellant notice of the elements 
of a claim under 38 U.S.C.A. § 1318.  In this case, however, 
the Veteran was not rated as 100 percent disabled immediately 
prior to his death, and thus, as explained in greeter detail 
below, the claim is denied as a matter of law.  That is, this 
benefit is denied on the basis that the requisite 100 percent 
rating was not assigned by VA at the time immediately prior 
to the Veteran's death.  The assignment of the 100 percent 
rating or TDIU at the time of death is a prerequisite to the 
granting of this benefit.  See Cacalda v. Brown, 9 Vet. App. 
261 (1996).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2005 letter was issued prior to the June 2005 rating decision 
on appeal, and therefore, is timely.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The claims file contains private 
treatment records, to include terminal treatment records, and 
the certificate of death.  In addition, the record contains a 
VA opinion regarding whether the service-connected disability 
was casually linked to the Veteran's death.  Although 
cognizant of the representative's request for an independent 
medical opinion, the Board finds that, as explained in more 
detail below, there is a competent medical opinion of record 
regarding the claimed nexus, which is supported by a review 
of the relevant evidence and a rationale with citation to the 
clinical record.  Accordingly, the Board finds that there is 
no duty to provide an additional medical opinion.  See 38 
U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319 (Fed. 
Cir. 2008).  There is no medical complexity or controversy in 
this case requiring an opinion from an independent medical 
expert for resolution of the matter on appeal.  38 U.S.C.A. § 
7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Cause of Death

To establish service connection for the cause of a veteran's 
death, evidence must be presented which in some fashion links 
the fatal disease to a period of active service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Cause of Death

In her March 2005 claim, the appellant contended that the 
Veteran's "death is service connected because the TB 
resulted in loss of one lung which contributed to his 
asphyxiation."  In her substantive appeal (VA Form 9), she 
wrote that the Veteran died of "a lot of conditions 
including advance tuberculosis (recurrent problem) with 
chronic obstructive pulmonary disease [COPD]." In a June 
2006 statement, the appellant contended that surgery led to 
collapsed lung and that the Veteran had undergone an 
"experimental surgery."  She also asserted that "[i]t 
seems possible and probable that the health conditions when 
he was young led directly to his health issues as he aged."  
She did not identify any specific disability, other than the 
lung disability, that began or was otherwise attributable to 
service.

Service connection was in effect for the Veteran's 
tuberculosis, far advanced with thoracolplasty left, which 
was rated as 100 percent disabling from July 1948 to October 
21, 1953, and as 80 percent disabling thereafter, until his 
death in February 2005.  Although the Veteran underwent VA 
examination to evaluate the tuberculosis with a left 
thoracolplasty in the 1940s and 1950s, there is no record of 
more recent examination of the disability.  

The February 2005 certificate of death indicates that the 
cause of death was asphyxiation due to foreign body 
aspiration.  Other significant condition contributing to 
death but not resulting in the underlying cause was listed as 
Alzheimer's dementia.

In a February 2005 "Physician Discharge Summary," completed 
after the Veteran's death, a clinician listed the Veteran's 
provisional diagnoses as Alzheimer's, partial complex 
seizures, and hypertension.  Final diagnoses were respiratory 
failure secondary to choking, COPD, Alzheimer's, seizure 
disorder, and hypertension.  The clinician wrote that the 
Veteran was eating breakfast and choked on food.  The 
Heimlich maneuver was performed but he remained with 
obstructed airway.  Emergency medical services were unable to 
clear airway and the Veteran expired.    

In private medical statements, dated in March and April 2003 
(prior to the Veteran's death), clinicians wrote that the 
Veteran was admitted in a medical facility and carried 
diagnoses of Alzheimer's disorder, depression, hypertension, 
gout and a seizure disorder.  The letter indicated that due 
to Alzheimer's the Veteran was no longer able to care for 
himself, and that he "require[d] daily assistance in all 
areas of daily living."

VA sought an opinion regarding the contended connection 
between service-connected tuberculosis and the Veteran's 
death.  In a February 2006 opinion, a VA physician documented 
that the Veteran had a history of far advanced pulmonary 
tuberculosis from 1948 and "died suddenly."  The clinician 
indicated review of the claims file and electronic medical 
record.  The Veteran's medical condition prior to death was 
described.  It was noted that he had episodes of shortness of 
breath, but on the day prior to his demise, the oxygen 
saturation level was 92 percent.  A chest X-ray showed a 
thoracolplasty on the left and clear lung on the right.  The 
Board highlights that the claims file contains a record of a 
January 2005 chest X-ray.  The physician further observed 
that about two weeks prior to death the Veteran was seen by a 
physician and a family nurse practitioner and treated for 
bronchitis, "which was apparently a recurrent problem, which 
included their diagnosis of chronic obstructive pulmonary 
disease."  It was noted that at that time no evidence of 
activity of the tuberculosis in the way of fever, night 
sweats, weight loss or infiltrates in the lungs were found at 
that time.  The clinician documented the events that led to 
the Veteran's death, highlighting that the Heimlich maneuver 
was performed and "some certain [food] was dislodged out, 
but the veteran became rapidly apneic."  The clinician 
opined that the Veteran's cause of death was aspiration with 
asphyxia; he wrote that this was well-documented in the 
record.  The physician concluded that the service-connected 
pulmonary tuberculosis, as well as partial complex seizures, 
did not materially contribute to the Veteran's sudden death.

Analysis:  Cause of Death

The Board finds that service connection for the cause of the 
Veteran's death is not warranted.  Although the appellant has 
made other general contentions, her specific contention is 
that the service-connected tuberculosis disability, and 
related lung collapse, led to the Veteran's death.  In 
response to her contentions, the RO obtained an opinion.  In 
this opinion, A VA physician indicated knowledge of the 
relevant facts and a review of the relevant medical evidence.  
After this review, the clinician found that the Veteran's 
service-connected tuberculosis with a left thoracoplasty did 
not materially contribute to his death.  The opinion was 
supported by a rationale with citation to the clinical 
record.  The physician pointed out that there was no evidence 
of active tuberculosis at the time of death.  It was further 
observed that at the time immediately preceding death, the 
Heimlich maneuver was performed and foreign material was 
dislodged out, but the veteran became rapidly apneic.  The 
physician found that the Veteran's cause of death was 
aspiration with asphyxia and he added that this was well-
documented in the record.  The clinician's final conclusion 
was the Veteran's service-connected pulmonary tuberculosis, 
as well as partial complex seizures, did not materially 
contribute to his sudden death.  

The Board finds the February 2006 medical opinion adequately 
addresses whether the Veteran's death was attributable to the 
service-connected disability.  There is no medical complexity 
or controversy requiring an opinion from an independent 
medical expert for resolution of the claim for service 
connection for the cause of the Veteran's death.  There is no 
competent evidence of record that indicates a nexus between 
the Veteran's service-connected tuberculosis with left 
thoracoplasty, or any incident of service, and the Veteran's 
death.  

The undersigned has considered the statements and testimony 
from the appellant.  In these statements she contends that 
the service-connected disability led to the Veteran's death 
and that there were other causes of his death.  The record 
does not show that the appellant possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation or diagnosis and it is not 
contended otherwise.  Accordingly, these opinions in this 
regard have no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  That is, a layperson is not 
competent to provide a diagnosis or opinion regarding 
causation between tuberculosis and death.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summation, the competent evidence of record documents that 
the cause of death was asphyxiation due to foreign body 
aspiration.  There is no competent evidence that indicates 
that this cause of death was not due to the service-connected 
disability.  Under these circumstances, service connection 
for the cause of the Veteran's death is not warranted.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations: DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by the VA as totally disabling for 
a continuous period of at least 10 years immediately 
preceding death; or was rated totally disabling continuously 
since the veteran's release from active duty and for a period 
of not less than five years immediately preceding death; or 
was rated by the VA as totally disabling for a continuous 
period of not less than one year immediately preceding death 
if the veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either scheduler 
or based upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime; or (2) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) of this part for the relevant period specified 
;or (3) At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified; but was not 
receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b).  

38 C.F.R. § 3.22 was amended during the pendency of this 
appeal.  The Board does not outline the version of 38 C.F.R. 
§ 3.22(b) in effect at the time of the filing of the claim, 
as the current version clarifies and provides additional 
meanings of "entitled to receive," and the analysis of this 
case would not be different under prior version.  See 70 Fed. 
Reg. 72220 (Dec.  2, 2005).

In interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court of Appeals for Veterans Claims found 
that a surviving spouse could attempt to demonstrate that the 
veteran would hypothetically have been entitled to a 
different decision in a service- connected related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and under the law then applicable, or 
subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111, 118-19 (1997).  Under a 2000 
amendment to 38 C.F.R. § 3.22, consideration of 
"hypothetical entitlement" is not allowed.  The Federal 
Circuit has recently held that the amendment does not have 
retroactive effects and can be applied whether the claim was 
filed before or after the amendment.  See Rodriquez v. Peake, 
511 F. 3d 1147 (Fed. Cir. 2008).



Factual Background:  DIC under 38 U.S.C.A. § 1318

Service connection for tuberculosis was granted by an August 
1948 rating decision.  The record indicates that a the 
disability tuberculosis, far advanced with thoracolplasty 
left was rated as 100 percent disabling from July 1948 to 
October 21, 1953, and as 80 percent disabling thereafter, 
until his death in February 2005.  The last rating decision 
to consider the rating for the disability is dated in August 
1952, and provided that an 80 percent rating would be 
assigned as of October 22, 1953.  

In a May 2003 rating decision, the RO deferred a decision on 
entitlement to TDIU, awaiting a final decision on the issue 
of competency.  The May 2003 rating decision proposed a 
finding of incompetency.  No final decision regarding TDIU 
was issued during the Veteran's lifetime.

The appellant filed her claim for DIC under 38 U.S.C.A. 
§ 1318 in March 2005.

The appellant has alleged that service connection was in 
effect for over 10 years for tuberculosis.  The appellant's 
representative, in a February 2007 statement, contended that 
the 80 percent rating "entitle[d] the veteran to apply for 
individual unemployability benefits."  The representative 
contented that the benefit was warranted under "hypothetical 
entitlement."  Neither the appellant nor the representative 
has contended that there was CUE in a previous rating 
decision.

Analysis:  DIC under 38 U.S.C.A. § 1318

The record shows that a total compensation rating was not in 
effect at any point during the 10 years that immediately 
preceded his death; the Veteran's service-connected rating 
was 80 percent for many years prior to his death in February 
2005.  The representative has indicated that entitlement 
should be granted based on "hypothetical entitlement," but 
as noted, the current version of 38 C.F.R. § 3.22 prohibits 
granting this benefit based on "hypothetical entitlement." 
The Board also highlights that neither the appellant nor her 
service representative has raised a claim of CUE in a final 
rating decision [in this case, as to the rating assigned] 
pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. 
App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  As the claim 
was filed in March 2005, the circumstances of this appeal 
indicate that this would be the only applicable meaning of 
"entitlement to receive."  See 38 C.F.R. § 3.22.

As the record does not indicate that the Veteran was rated 
totally disabled immediately prior to his death, the claim 
must be denied for a lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996).  Accordingly, for the reasons 
stated above, the Board finds that entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is not warranted. 


ORDER

Service connection for the cause of death is denied.

Entitlement to DIC under 38 C.F.R. § 1318 is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


